DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 2, and 6 objected to because of the following informalities:
Claim 1 / Line 1: “having insert central axis” should read “having ‘an’ insert central axis”
Claim 2 / Line 2: “insert upper surface” incorrectly labelled (34) and recurs multiple times throughout claims
Claim 6 / Line 3: “grove” misspelled, should read “groove”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 6, 8, 9, 18, 19, 44, 45, 47, and 48 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 6, 8, 9, 18 and 19: the expression “the at least one anti-slip grove” lacks positive antecedent basis
Claim 44 / Line 5: Insert lower surface lacks antecedent basis
Claim 45 / Line 2: Lower anti-slip recess lacks antecedent basis
Claim 46 / Line 3: The limitation “the anti-slip rib does not abut the operative anti-slip groove” is contradictory.  It isn’t clear how the operative anti-slip groove is not operative when it is engaged with the anti-slip rib when engaged.
Claim 47 / Line 4: Insert central axis lacks antecedent basis
Claim 47 / Line 9: The limitation “minor insert side abutment surface” renders the claim indefinite
Claim 48 / Line 2: Insert upper surface lacks antecedent basis
Claim 48 / Line 7: Overhang transverse surface lacks antecedent basis
Claim 48 / Line 8: The limitation “pocket overhang portion” renders the claim indefinite
Claim 48 / Line 13: The limitation “overhang transverse surface” renders the claim indefinite
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minshall, US-20090252566-A1.
Regarding Claim 1, Minshall discloses a cutting insert (20), having insert central axis (dashed line in figure directly below) defining opposite upward and downward directions (parallel to dashed line in figure directly below), the cutting insert comprising: opposite insert upper and lower surfaces (Figs. 2 

    PNG
    media_image1.png
    416
    489
    media_image1.png
    Greyscale


Regarding Claim 42, Minshall discloses a cutting tool (51) comprising: an insert holder (53) having a holder longitudinal axis (dashed line in figure directly below) defining opposite forward and rearward directions; and a cutting insert (20) in accordance with claim 1 (refer to paragraph 17 in this document); wherein: in a fastened position of the cutting tool: the cutting insert is releasably retained in the insert holder.

    PNG
    media_image2.png
    478
    279
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Amor, US-9016985-B2 in view of Matsuoka, JP-06126511-A.
Regarding Claim 1, Amor discloses a cutting insert (Amor, 1), having insert central axis (Amor, 12) defining opposite upward and downward directions (up and down, respectively, parallel to Amor, 12), the cutting insert comprising: opposite insert upper and lower surfaces (Amor, 2 and 3, respectively) 
Amor does not disclose each major insert side abutment surface is oriented parallel to the groove longitudinal axis of a respective anti-slip groove.
Matsuoka discloses each major insert side abutment surface is oriented parallel to the groove longitudinal axis of a respective anti-slip groove (Matsuoka, Figs. 1a, 2a, and 3).
At a time prior to filing it would have been obvious for a person having ordinary skill in the art to provide the grooved insert disclosed in Amor with the above teachings of Matsuoka with the grooves and their longitudinal axes oriented parallel to their respective major insert side abutment surface in order for all abutment surfaces to work together to keep the insert fastened.
Regarding Claim 2, Amor discloses the cutting insert, according to claim 1, wherein: the cutting insert is N-way indexable on the insert upper surface; the at least one upper cutting edge comprises N upper cutting edges circumferentially spaced apart about the insert central axis, N being a positive integer greater than 1; and the at least one anti-slip groove comprises M anti-slip grooves, where M = N/2 when N is even or M = N when N is odd (Fig. 3: in cuboidal form, the upper surface grooves are equal to half the upper surface cutting edges).
Regarding Claim 3, Amor discloses the cutting insert, according to claim 1, wherein the lower anti-slip recess comprises a plurality of anti-slip grooves equally angularly arranged about the insert central axis and intersecting one another (Fig. 3 and Column 2 / Line 5: it is not disclosed the bottom grooves are any different to the upper grooves).
Regarding Claim 4, Amor discloses the cutting insert, according to claim 3, wherein the plurality of anti-slip grooves are identical (Fig. 3 and Column 2 / Line 5: it is not disclosed the bottom grooves are any different to the upper grooves).
Regarding Claim 5, Amor discloses the cutting insert, according to claim 1, wherein the lower anti-slip recess exhibits rotational symmetry about the insert central axis (Fig. 3 and Column 2 / Line 5: it is not disclosed the bottom grooves are any different to the upper grooves).
Regarding Claim 6, Amor discloses the cutting insert, according to claim 1, wherein the at least one anti-slip groove exhibits mirror symmetry about the first groove plane and also the second grove plane (Fig. 3).
Regarding Claim 7, Amor discloses the cutting insert, according to claim 1, wherein the at least one anti-slip groove is spaced apart from the insert peripheral surface (Fig. 3).
Regarding Claim 8, Amor discloses the cutting insert, according to claim 1, wherein the insert lower surface comprises an insert lower bearing surface (3) which is planar and oriented perpendicular to the insert central axis.
Regarding Claim 9, Amor discloses the cutting insert, according to claim 1, wherein: the at least one anti-slip groove comprises two opposite groove side walls (sidewalls of 10) and a groove central surface (central surface of 10) extending therebetween, the two opposite groove side walls and the groove central surface all extending longitudinally along the groove longitudinal axis; and in a cross sectional view taken in the first groove plane, the groove central surface decreases in depth in a direction away from the groove middle portion towards the two groove extremities (Fig. 3).
Regarding Claim 10, Amor discloses the cutting insert, according to claim 9, wherein the groove central surface is concavely curved (Fig. 3) in a direction along the groove longitudinal axis and has a groove radius (see figure directly below).

    PNG
    media_image3.png
    750
    893
    media_image3.png
    Greyscale

Regarding Claim 11 Amor discloses the cutting insert, according to claim 9, wherein in a cross sectional view taken in a plane perpendicular to the groove longitudinal axis and passing through the at least one anti-slip groove, the two groove side walls converge towards each other in a direction from the insert lower surface towards the insert upper surface (Fig. 3).
Regarding Claim 12, Amor discloses the cutting insert, according to claim 1, wherein the lower anti-slip recess does not open out to the insert upper surface (Fig. 3).
Regarding Claim 13, Amor discloses the cutting insert, according to claim 1, wherein the insert peripheral surface further comprises a planar minor insert side abutment surface (8) circumferentially spaced apart from the at least one major insert side abutment surface about the insert central axis (Fig. 3).
Regarding Claim 14, Amor discloses the cutting insert, according to claim 1, further comprising: at least one lower cutting edge (6) formed at the intersection of the insert peripheral surface and the insert lower surface; and an additional anti-slip recess recessed in the insert upper surface, defining an upper anti-slip recess (10), the upper and lower anti-slip recesses having the same number of anti-slip grooves.
Regarding Claim 15, Amor discloses the cutting insert, according to claim 14, wherein the upper and lower anti- slip recesses are identical (Fig. 3 and Column 2 / Line 4).
Regarding Claim 17, Amor discloses the cutting insert, according to claim 1, wherein: the cutting insert comprises exactly four upper cutting edges (Fig. 3 in cuboidal form); the lower anti-slip recesses comprises exactly two anti-slip grooves oriented perpendicular to each other (Fig. 3).
Regarding Claim 18, Amor discloses the cutting insert, according to claim 1, wherein the at least one anti-slip groove is a pressed groove lacking indicia that it has been formed by grinding, and lacking an undercut in a direction along the insert central axis (Fig. 3 does not illustrate any indicia of grooves formed by grinding).  Note: The italicized limitations recite product-by-process limitations.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production, only the end result.  See MPEP 2113. Since Amor teaches an anti-slip groove as claimed, the end result is the same regardless of the method used to produce the groove.
Regarding Claim 19, Amor discloses the cutting insert, according to claim 1, wherein the at least one anti-slip groove extends continuously along the groove longitudinal axis (See Fig. 3).

Claims 43-45 and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Minshall, US-20090252566-A1 in view of Bellinger, US-20050129470-A1 and further in view of Amor, US-9016985-B2.
Regarding Claim 1 see Paragraph 17 of this document.  Regarding Claim 42, see Paragraph 18 of this document.
Regarding Claim 43, Minshall (in view of Bellinger) discloses the cutting tool in accordance with claim 42, wherein: the insert holder comprises: a holder main surface (Bellinger, surface single-sided solid arrow is pointing to in left figure directly below) that intersects a holder end surface (Bellinger, surface single-sided dashed arrow is pointing to in left figure directly below); and a holder pocket (Bellinger, 20) recessed in the holder main surface and opening out thereto at a pocket major opening (Bellinger, opening of 20), the holder pocket having a pocket major axis (Bellinger, double-sided dashed line in left figure directly below) and comprising: a pocket base surface (Bellinger, 18); a pocket peripheral surface (Bellinger, surface single-sided dashed line is pointing to in right figure directly below) oriented substantially perpendicularly to the pocket base surface and forming a partial boundary thereof, the pocket base surface being unbounded by the pocket peripheral surface at the pocket major opening, the pocket peripheral surface extending circumferentially about the pocket major axis and comprising a planar major pocket side abutment surface (Bellinger, surface single-sided solid line is pointing to in right figure directly below) located opposite, and facing towards, the pocket major opening; and a pocket overhang portion (Bellinger, surface single-sided dash-dotted line is pointing to in right figure directly below) integrally formed with the holder pocket overhanging the pocket base surface.

    PNG
    media_image4.png
    478
    279
    media_image4.png
    Greyscale
		
    PNG
    media_image5.png
    478
    279
    media_image5.png
    Greyscale

Minshall (in view of Bellinger) does not explicitly disclose an elongated and straight anti-slip rib projecting from the pocket base surface, the anti-slip rib extending longitudinally along a rib longitudinal axis and comprising: a first rib plane containing the rib longitudinal axis and the pocket major axis; and a second rib plane perpendicular to the first rib plane and containing the pocket major axis; wherein: the major pocket side abutment surface is oriented parallel to the rib longitudinal axis; and in the fastened position of the cutting tool: the cutting insert is releasably retained in the holder pocket.
Amor discloses an elongated and straight anti-slip rib (Amor, a single 16) projecting from the pocket base surface, the anti-slip rib extending longitudinally along a rib longitudinal axis (Amor, longitudinal axis of the single 16) and comprising: a first rib plane (Amor, rib plane of the single 16 used for the rib longitudinal axis) containing the rib longitudinal axis and the pocket major axis; and a second rib plane (Amor, rib plane of the other 16 not used for the rib longitudinal axis) perpendicular to the first rib plane and containing the pocket major axis; wherein; and in the fastened position of the cutting tool: the cutting insert is releasably retained in the holder pocket.
At a time prior to filing it would have been obvious for a person having ordinary skill in the art to provide the cutting tool disclosed in Minshall (in view of Bellinger) with an anti-slip rib on the pocket base surface parallel to the major pocket side abutment surface and rib longitudinal axis and another 
Regarding Claim 44, Minshall (in view of Bellinger) discloses the cutting tool in accordance with claim 43, wherein: the major pocket side abutment surface abuts an operative major insert side abutment surface (Bellinger, Fig. 1: side of 35 which abuts against 18 when inserted in tool); and at least one pocket support surface (Bellinger, 18) located on the pocket base surface.
Minshall (in view of Bellinger) does not explicitly disclose an insert lower bearing surface located on the insert lower surface; and the anti-slip rib is located in an operative anti-slip groove that is oriented parallel to the operative major insert side abutment surface.
Amor discloses an insert lower bearing surface (Amor, 3) located on the insert lower surface (Amor, 3); and the anti-slip rib is located in an operative anti-slip groove (Amor, 10) that is oriented parallel to the operative major insert side abutment surface.
At a time prior to filing it would have been obvious for a person having ordinary skill in the art to provide the cutting tool disclosed in Minshall (in view of Bellinger) with an insert lower bearing surface located on the insert lower surface; and have the anti-slip rib located in an operative anti-slip groove that is oriented parallel to the operative major insert side abutment surface as taught by Amor to secure the insert in the holder using the groove abutment, insert side abutment, and pocket side abutment surfaces.
Regarding Claim 45, Minshall (in view of Bellinger) does not explicitly disclose the cutting tool, according to claim 44, wherein: the lower anti-slip recess comprises a plurality of anti-slip grooves; and in the fastened position of the cutting tool: any anti-slip grooves oriented non-parallel to the operative major pocket side abutment surface are unoccupied.
Amor discloses the cutting tool, according to claim 44, wherein: the lower anti-slip recess (Amor, 10) comprises a plurality of anti-slip grooves (Amor, 10).
At a time prior to filing it would have been obvious for a person having ordinary skill in the art to provide the cutting tool disclosed in Minshall (in view of Bellinger) with the plurality of anti-slip grooves as taught by Amor and, if in cuboidal form, in the fastened position of the cutting tool: any anti-slip grooves oriented non-parallel to the operative major pocket side abutment surface are unoccupied because of the side abutment surfaces.
Regarding Claim 47, Minshall (in view of Bellinger) discloses the pocket peripheral surface further comprises a planar minor pocket side abutment surface (Bellinger, surface single-sided dashed line is pointing to in figure directly below) circumferentially spaced apart from the major pocket side abutment surface about the pocket major axis; and in the fastened position of the cutting tool: the minor pocket side abutment surface abuts an operative minor insert side abutment surface.

    PNG
    media_image5.png
    478
    279
    media_image5.png
    Greyscale

Minshall (in view of Bellinger) does not explicitly disclose the cutting tool, according to claim 44, wherein: the insert peripheral surface further comprises at least one planar minor insert side abutment surface circumferentially spaced apart from the at least one major insert side abutment surface about the insert central axis.
Amor discloses the cutting tool, according to claim 44, wherein: the insert peripheral surface (Amor, 4) comprises at least one planar minor insert side abutment surface (Amor, 8: adjacent side to 
At a time prior to filing it would have been obvious for a person having ordinary skill in the art to provide the cutting tool disclosed in Minshall (in view of Bellinger) with one planar minor insert side abutment surface to be circumferentially spaced apart from the at least one major insert side abutment surface as taught by Amor to make a cuboidal insert.
Regarding Claim 48, Minshall (in view of Bellinger) discloses the cutting tool, according to claim 44, wherein: the insert upper surface (Bellinger, solid arrows in figure directly below) comprises an insert upper clamping surface (Bellinger, upper surface of 20 formed by 40); the insert holder comprises a separate clamping member (Bellinger, 40) comprising a clamping male threaded portion (Bellinger, threaded portion of 45) and a clamping female portion (Bellinger, threaded portion of 40); the holder pocket further comprises: a pocket threaded bore (Bellinger, double-sided dashed arrow in figure directly below) which is recessed in, and open out to, at least the overhang transverse surface; and a pocket overhang portion integrally formed with the holder pocket overhanging the pocket base surface (Bellinger, Fig. 1), the pocket overhang portion comprising: an overhang inner surface which faces towards the pocket base surface (Bellinger, Fig. 1); and an overhang transverse surface which intersects the overhang inner surface and is oriented transversely thereto; and in the fastened position of the cutting tool: the cutting insert is releasably retained to the insert holder by the clamping male threaded portion threadingly received in the pocket threaded bore and the clamping female portion in clamping abutment with the insert upper clamping surface (Bellinger, Fig. 1).

    PNG
    media_image2.png
    478
    279
    media_image2.png
    Greyscale

At a time prior to filing it would have been obvious for a person having ordinary skill in the art to provide the cutting tool disclosed in Minshall with an upper clamping surface; the insert holder comprises a separate clamping member comprising a clamping male threaded portion and a clamping female portion; the holder pocket further comprises: a pocket threaded bore which is recessed in, and open out to, at least the overhang transverse surface; and a pocket overhang portion integrally formed with the holder pocket overhanging the pocket base surface, the pocket overhang portion comprising: an overhang inner surface which faces towards the pocket base surface; and an overhang transverse surface which intersects the overhang inner surface and is oriented transversely thereto; and in the fastened position of the cutting tool: the cutting insert is releasably retained to the insert holder by the clamping male threaded portion threadingly received in the pocket threaded bore and the clamping female portion in clamping abutment with the insert upper clamping surface as taught by Bellinger to clamp the cutting insert in the tool holder.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes:
Erkfritz (US-4315706-A) teaches a cuboidal cutting insert with crossed grooves perpendicular to each other and parallel to respective side abutment surfaces and a tool holder with side a supporting base surface, side abutment surfaces, and a threaded clamping member;
Edwards (GB-929691-A) teaches a cuboidal cutting insert devoid of a through hole with crossed grooves perpendicular to each other and parallel to respective abutment surfaces on cutting insert and tool holder and a tool holder with a supporting base surface and abutment side surfaces;
Glushkov (SU-1036462-A1) teaches a cuboidal cutting insert with crossing grooves perpendicular to side abutment surfaces and a tool holder with a supporting base surface, an abutment surface, and an overhang top clamping member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hari M. Sangha whose telephone number is (571)272-5307.  The examiner can normally be reached on Mon-Thu: 0900-1900 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/H.M.S./Examiner, Art Unit 3722                                                                                                                                                                                                        /BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722